Exhibit 10.21


Kemper Corporation 2009 Performance Incentive Plan






MULTI-YEAR INCENTIVE AWARD AGREEMENT




This MULTI-YEAR INCENTIVE AWARD AGREEMENT (“Agreement”) is made as of this
______ day of ___________, 2___ (“Grant Date”) between [EMPLOYER NAME] (the
“Company”), and «Name» (the “Participant”).




SIGNATURES
        
As of the date set forth above, the parties have executed this Agreement,
including Exhibit A:




COMPANY                PARTICIPANT




By: _____________________ _______________________
«Authorized Officer»                «Name»




By his or her signature below, the spouse of the Participant agrees to be bound
by all of the terms and conditions of this Agreement.




_________________________


_________________________
Print Name




RECITALS
        
A.    The Compensation Committee of the Board of Directors of Kemper Corporation
(the “Committee”) has adopted the 2009 Performance Incentive Plan, including any
and all amendments to date (the “Plan”).


B.    The Plan provides for the granting of annual and multi-year incentive
awards to selected employees of Kemper Corporation or any of its affiliates.




--------------------------------------------------------------------------------


NOW, THEREFORE, the parties hereto agree as follows:


1.    Grant. The Company grants to the Participant a multi-year incentive award
on the terms and conditions hereinafter set forth (the “Award”), subject to the
provisions set forth on Exhibit A.


2.    Vesting and Forfeiture.


(a)    Performance Period. The Performance Period (the “Performance Period”) for
this Award shall be the period set forth on Exhibit A. Subject to the forfeiture
and early vesting provisions referenced in Section 2(b) below, the Award will
vest on the last day of the Performance Period only to the extent set forth and
in accordance with the terms of Exhibit A with regard to the performance
condition(s) referenced therein.


(b)    Forfeiture or Early Vesting upon Retirement, Death, Disability or Other
Events. During the Performance Period, the Award may be subject to forfeiture or
early vesting upon the termination of the Participant’s employment due to
retirement, death, disability or other events in accordance with the provisions
of Articles 6 or 11 of the Plan, which are incorporated in and made a part of
this Agreement.




3.    Withholding of Taxes. The Company shall withhold from any payouts under
the Award the amounts the Company is required to withhold to satisfy any
applicable tax withholding requirements based on minimum statutory withholding
rates for federal and state tax purposes, including any payroll taxes.


4.    No Assignment or Other Transfer. Neither this Agreement, the Award or any
rights and privileges granted hereby may be transferred, assigned, pledged or
hypothecated in any way, whether by operation of the law or otherwise, except by
will or the laws of descent and distribution. Without limiting the generality of
the preceding sentence, no rights or privileges granted hereby may be assigned
or otherwise transferred to the spouse or former spouse of the Participant
pursuant to any divorce proceedings, settlement or judgment. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Agreement,
the Award or any other rights or privileges granted hereby contrary to the
provisions hereof shall be null and void and of no force or effect.


5.    Participation by Participant in Other Company Plans. Nothing herein
contained shall affect the right of the Participant to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any subsidiary or affiliate of the Company, subject in each case, to the terms
and conditions of any such plan or program.


6.    Not an Employment or Service Contract. Nothing herein contained shall


--------------------------------------------------------------------------------


be construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ the Participant, to restrict the
right of the Company or any of its subsidiaries or affiliates to discharge the
Participant or to modify, extend or otherwise affect in any manner whatsoever,
the terms of any employment agreement which may exist between the Participant
and the Company or any of its subsidiaries or affiliates.


7.    Agreement Subject to Award Plan. The Award hereby granted is subject to,
and the Company and the Participant agree to be bound by, all of the terms and
conditions of the Plan, as the same may be amended from time to time hereafter
in accordance with the terms thereof, but no such amendment shall adversely
affect the Participant's rights under this Agreement without the prior written
consent of the Participant. To the extent that the terms or conditions of this
Agreement conflict with the terms or conditions of the Plan, the Plan shall
govern.


8.    Arbitration. All disputes related to this Agreement or any Award granted
hereunder, shall be submitted to binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA Employment Arbitration Rules
and Mediation Procedures (“AAA Rules”). A copy of the AAA Rules is available to
the Participant upon written request to the Director of Human Resources, Kemper
Corporation, at One East Wacker Drive, Chicago, Illinois 60601 (or such other
address as the Company may specify from time to time), or may be obtained online
at: www.adr.org.


To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules. If mediation does not fully resolve the
dispute, then the matter will be subject to arbitration before a single
arbitrator who shall have the power to award any types of legal or equitable
relief available in a court of competent jurisdiction, including, but not
limited to, attorneys’ fees and costs, to the extent such relief is available
under applicable law, and all defenses that would be applicable in a court of
competent jurisdiction shall be available. All administrative costs of
arbitration (including reimbursement of filing fees) and the fees of the
arbitrator will be paid by the Company.


9.    Execution. This Agreement has been executed and delivered as of the day
and year first above written at Chicago, Illinois, and the interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Illinois without application of its conflicts of laws principles.


10.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Award granted hereby and may not be
amended except in a writing signed by both the Company and the Participant.










--------------------------------------------------------------------------------




<ADD THE NEXT SECTION FOR ALL GRANTS TO ALL EXECUTIVE OFFICERS OF THE COMPANY,
EFFECTIVE 2/1/11:>


11.    Clawbacks. Notwithstanding the vesting terms or any other provision set
forth in this Agreement, the rights, payments, and benefits with respect to this
Award are subject to reduction, cancellation, forfeiture, or recoupment by the
Company if and to the extent required by applicable law, regulation of the
Securities and Exchange Commission, or rule or listing requirement of the New
York Stock Exchange (collectively “Applicable Requirements”) in connection with
an accounting restatement or under such other circumstances as specified in the
Applicable Requirements. Any action taken by the Company under this provision
shall be made pursuant to the Committee’s determination, which shall be final,
binding and conclusive.


--------------------------------------------------------------------------------


[CORPORATE VERSION]


Exhibit A


To Multi-Year Incentive Award Agreement
Kemper Corporate – ___% Management Group




Overview: This Exhibit A sets forth the terms that will determine the amount of
the cash payout, if any, that the Participant may be entitled to receive
pursuant to the Award based on the outcome of the applicable performance
measures over the Performance Period.
Performance Period: January 1, ____ through December 31, ____


Table 1
Target Bonus Percentage
Type of Award
Target Bonus Percentage
Weighting based on Financial Measures
Multi-Year PIP Award
__%
100.00%



Target Bonus Percentage: The applicable Target Bonus Percentage for the Award is
set forth in Table 1 above. The Target Bonus Percentage is expressed as a
percentage of the Participant’s Base Salary, as defined herein.
Base Salary: Base Salary shall be calculated by computing a simple average of
the Participant’s annual base salary in effect as of April 1 during each year of
the Performance Period.
Performance Measures: The performance measures applicable to this Award are
consolidated Revenue Growth and Return on Equity, as defined herein. The
applicable performance measures are shown in the attached Performance Matrix,
which shows Return on Equity on the X axis and Revenue Growth on the Y axis.


Revenue Growth: Revenue Growth is defined as the three-year compound annual
growth rate, calculated as [(A/B)^(1/3)-1], where A = Total Revenues excluding
Net Realized Gains on Sales of Investments and Net Impairment Losses Recognized
in Earnings (“Net Realized Investment Gains or Losses”) as reported in the ____
Kemper Annual Report on Form 10-K (“Annual Report”) and B = Total Revenues
excluding Net Realized Investment Gains or Losses as reported in the ____ Annual
Report.


Return on Equity: Return on Equity is defined as the return on average
shareholders’ equity, which shall be computed by dividing the sum of GAAP Net
Income as reported in the Annual Reports for each of the three years in the
Performance Period by the sum of the Average Shareholders’ Equity for each of
the three years. Average Shareholders’ Equity is defined as the simple average
of Total Shareholders’ Equity as reported in the Annual Reports for the
beginning and end of year for each year in the Performance Period. This will
incorporate any adjustments made to applicable operating segment results for
variances from estimated catastrophe losses and loss adjustment expenses in
accordance with the “CAT Loss Collar” approved by the Compensation Committee.


--------------------------------------------------------------------------------


  
                                                                                                                  
Target Multiplier: At the end of the Performance Period, the Participant will be
assigned a Target Multiplier, which is derived from the attached Performance
Matrix based on the outcome of the performance measures. For performance between
points on the Performance Matrix, the Target Multiplier will be interpolated on
a straight-line basis.
Threshold and Maximum Target Multiplier Levels: Threshold and maximum Target
Multiplier levels for the Award are incorporated into the attached Performance
Matrix. The threshold Target Multiplier level is set at 25%, below which no
payout will be made, and the maximum Target Multiplier level is set at 200%.
Award Percentage: The Target Multiplier will be applied against the
Participant’s Target Bonus Percentage to determine the Award Percentage for the
Participant.
Award Calculation: The determination of the amount of the payout, if any, under
the Award will be calculated by multiplying the Participant's Award Percentage
by the Participant's Base Salary. The calculation formulas are illustrated
below.
Target Multiplier * Participant’s applicable Target Bonus Percentage = Award
Percentage
Award Percentage * Base Salary = Final Cash Award payable under the Plan


Illustrative Example: Below is an illustrative example of a calculation for a
potential payout under the Award for a sample participant with a Base Salary of
$100,000.
Table 2
Illustrative Example


Example of Individual Target Bonus Percentage from Table 1
Example of Target Multiplier interpolated from Performance Matrix
Example of Total Award Percentage (AxB)
Example of Base Salary
Example of Estimated final Cash Award payable under the Plan (CxD)
A
B
C
D
E
50.00%
120.00%
60.00%
100,000
60,000







Interpretations and Decisions Related to Award Calculations and Determinations:


(i)
Interpretations.   The Company shall have the reasonable discretion to interpret
or construe ambiguous, unclear or implied terms applicable to this Award
Agreement, and to make any findings of fact necessary to make a calculations or
determination hereunder; and



(ii)
Disagreements.     A decision made in good faith by the Company shall govern and
be binding in the event of any dispute regarding a method of calculation of
performance or a


--------------------------------------------------------------------------------


determination of vesting or forfeiture in connection with this Award.










Adjustments: The Compensation Committee of the Kemper Corporation Board of
Directors may, in its discretion:


(i)
in evaluating performance in connection with this Award, include or exclude any
of the following events that occur during a Performance Period: (a) asset
write-downs; (b) litigation or claim judgments or settlements; (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results; (d) any reorganization or restructuring; (e)
extraordinary nonrecurring items as described in FASB Accounting Standards
Codification™ 225-20 – Extraordinary and Unusual Items (or a successor
pronouncement) and/or in the Company’s periodic reports filed with the
Securities and Exchange Commission for periods within the applicable Performance
Period; and (f) acquisitions or divestitures; and



(ii) make adjustments to the established performance goals applicable to this
Award to reflect changes to the job responsibilities of the Participant or the
structure of the Company or its Affiliates that relate directly to such
established performance goals for all or a portion of the applicable Performance
Period; provided, however, that no such adjustment shall be made to an Award to
an employee whose compensation is subject to Section 162(m) of the Internal
Revenue Code of 1986, as amended, if such adjustment would cause the
compensation payable under the Award to fail to qualify as performance-based
compensation under Section 162(m).










